April 11, 2008


Mr. J. Kevin Carey
Law Office of J. Kevin Carey
429 South Ballinger Street
Fort Worth, TX 76104


Mr. Darrell L. Keith
Keith Law Firm, P.C.
1705 West Seventh Street
Fort Worth, TX 76102
Mr. J. Wade Birdwell
Wallach, Andrews & Stouffer, P.C.
550 Bailey Avenue, Suite 500
Fort Worth, TX 76107

RE:   Case Number:  07-0174
      Court of Appeals Number:  02-06-00105-CV
      Trial Court Number:  048-214120-05

Style:      CENTER FOR NEUROLOGICAL DISORDERS, P.A. AND GREGORY A. WARD,
      M.D.
      v.
      ROGER P. GEORGE AND JULIET A. GEORGE

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Thomas A.      |
|   |Wilder             |
|   |Ms. Stephanie      |
|   |Robinson           |